        


EXHIBIT 10.30










UGI CORPORATION
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
Effective as of September 5, 2014







--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




1.
Purpose 1

2.
Definitions 1

3.
Administration 3

4.
Grants 4

5.
Shares Subject to the Plan 5

6.
Eligibility for Participation 6

7.
Options 7

8.
Stock Units 8

9.
Performance Units 8

10.
Stock Awards 9

11.
Stock Appreciation Rights 10

12.
Dividend Equivalents 11

13.
Other Stock-Based Awards 12

14.
Cash Awards 12

15.
Qualified Performance-Based Compensation 12

16.
Withholding of Taxes 14

17.
Transferability of Grants 14

18.
Consequences of a Change of Control 14

19.
Requirements for Issuance of Shares 15

20.
Amendment and Termination of the Plan 15

21.
Miscellaneous 16




UGI CORPORATION
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
Effective as of September 5, 2014
1.
Purpose

The purpose of the UGI Corporation 2013 Omnibus Incentive Compensation Plan (the
“Plan”) is to provide (i) designated employees of UGI Corporation (“UGI”) and
its subsidiaries, and (ii) non-employee members of the board of directors of UGI
with the opportunity to receive grants of stock options, stock units,
performance units, stock awards, stock appreciation rights, dividend
equivalents, other stock-based awards and cash awards. UGI believes that by
providing equity based and cash based incentive compensation, the Plan will
encourage the participants to contribute materially to the growth of UGI,
thereby benefiting UGI’s shareholders, and will more closely align the economic
interests of the participants with those of the shareholders.
The Plan was adopted by the Board effective January 24, 2013, subject to
shareholder approval of the Plan. The Plan is hereby amended and restated
effective September 5, 2014 to reflect the Stock Split.
2.
Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:
(a)    “Base Amount” means the base amount for a Stock Appreciation Right, as
described in Section 11.
(b)    “Board” means UGI’s Board of Directors as constituted from time to time.
(c)    “Cash Award” means awards to be settled in cash as described in Section
14.
(d)    “Certificate” means a certificate, or electronic book entry equivalent,
for a share of Stock.
(e)    “Change of Control” means a change of control of UGI as described on the
attached Exhibit A, or as modified by the Board from time to time. The Committee
may provide for a more limited definition of “Change of Control” in a Grant
Letter if necessary or appropriate to comply with the requirements of Section
409A of the Code.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Committee” means (i) with respect to Grants to Employees, the
Compensation and Management Development Committee of the Board or its successor,
and (ii) with respect to Grants made to Non-Employee Directors, the Board or its
delegate.
(h)    “Company” means UGI and any Subsidiary.
(i)    “Date of Grant” means the effective date of a Grant; provided, however,
that no retroactive Grants will be made.
(j)    “Dividend Equivalent” means an amount determined by multiplying the
number of shares of Stock subject to a Grant by the per-share cash dividend, or
the per-share fair market value (as determined by the Committee) of any dividend
in consideration other than cash, paid by UGI on its Stock.
(k)     “Employee” means an employee of the Company (including an officer or
director who is also an employee). For purposes of the Plan, the term “Employee”
shall also include a chief executive officer or other officer or person who
performs management and policymaking functions with respect to a Subsidiary of
UGI located outside the United States. In no event shall any of the following
persons be considered an Employee for purposes of the Plan: (i) independent
contractors, (ii) persons performing services pursuant to an arrangement with a
third party leasing organization or (iii) any person whom the Company
determines, in its sole discretion, is not a common law employee, whether or not
any such person is later determined to have been a common law employee of the
Company.
(l)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(m)    “Fair Market Value” of Stock means, unless the Committee determines
otherwise with respect to a particular Grant, the last reported sale price of a
share of Stock on the New York Stock Exchange during regular trading hours on
the day on which Fair Market Value is being determined, as reported on the
composite tape for transactions on the New York Stock Exchange. In the event
that there are no Stock transactions on the New York Stock Exchange on such day,
the Fair Market Value will be determined as of the immediately preceding day on
which there were Stock transactions on that exchange. Notwithstanding the
foregoing, in the case of a broker-assisted exercise pursuant to Section 7(f),
the Fair Market Value will be the actual sale price of the shares issued upon
exercise of the Option.
(n)    “Grant” means an Option, Stock Unit, Performance Unit, Stock Award, Stock
Appreciation Right, Dividend Equivalent, Other Stock-Based Award or Cash Award
granted under the Plan.
(o)    “Grant Letter” means the written instrument that sets forth the terms and
conditions of a Grant, including all amendments thereto.
(p)    “Non-Employee Director” means a member of the Board who is not an
employee of the Company.
(q)    “Option” means an option to purchase shares of Stock, as described in
Section 7.
(r)    “Option Price” means an amount per share of Stock purchasable under an
Option, as designated by the Committee.
(s)    “Other Stock-Based Award” means any Grant based on, measured by or
payable in Stock (other than Grants described in Sections 7, 8, 9, 10, 11 and 12
of the Plan) as described in Section 13.
(t)    “Participant” means an Employee or Non-Employee Director designated by
the Committee to participate in the Plan.
(u)    “Performance Unit” means an award of a phantom unit representing a share
of Stock, as described in Section 9.
(v)    “Plan” means this 2013 Omnibus Incentive Compensation Plan, as in effect
from time to time.
(w)    “Stock” means the common stock of UGI or such other securities of UGI as
may be substituted for Stock pursuant to Section 5(e) or Section 18.
(x)    “Stock Appreciation Right” means a stock appreciation right with respect
to a share of Stock as described in Section 11.
(y)    “Stock Award” means an award of Stock as described in Section 10.
(z)    “Stock Split” means the three-for-two split of the Stock that was
approved by the Board effective as of September 5, 2014.
(aa)    “Stock Unit” means an award of a phantom unit representing a share of
Stock, as described in Section 8.
(bb)    “Subsidiary” means any corporation or partnership, at least 20% of the
outstanding voting stock, voting power or partnership interest of which is
owned, directly or indirectly, by UGI.
(cc)    “Target Amount” means a target number of shares of Stock to be issued
based on achievement of the performance goals and satisfaction of all conditions
for payment of Performance Units at the 100% level.
(dd)    “UGI” means UGI Corporation, a Pennsylvania corporation or any successor
thereto.
3.
Administration

(a)    Committee. The Plan shall be administered and interpreted by the
Compensation and Management Development Committee of the Board or its successor
with respect to grants to Employees. The Compensation and Management Development
Committee shall be comprised, unless otherwise determined by the Board, solely
of not less than two (2) members who shall be (i) “non-employee directors”
within the meaning of Rule 16b-3(b)(3) (or any successor rule) promulgated under
the Exchange Act, (ii) “outside directors” within the meaning of Treasury
Regulation Section 1.162-27(e)(3) under Section 162(m) of the Code, and (iii)
“independent directors,” as determined in accordance with the independence
standards established by the stock exchange on which the Stock is at the time
primarily traded. The Plan shall be administered and interpreted by the Board,
or by a committee of directors to whom the Board has delegated responsibility,
with respect to grants to Non-Employee Directors. The Board or committee, as
applicable, that has authority with respect to a specific Grant shall be
referred to as the “Committee” with respect to that Grant. Ministerial functions
may be performed by Company employees as appropriate.
(b)    Committee Authority. The Committee shall have the sole authority to (i)
determine the Participants to whom Grants shall be made under the Plan, (ii)
determine the type, size and terms and conditions of the Grants to be made to
each such Participant, (iii) determine the time when the Grants will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 20 below, and (v) deal with any other matters arising
under the Plan.
(c)    Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.
4.
Grants

(a)    Grants under the Plan may consist of Options as described in Section 7,
Stock Units as described in Section 8, Performance Units as described in Section
9, Stock Awards as described in Section 10, Stock Appreciation Rights as
described in Section 11, Dividend Equivalents as described in Section 12, Other
Stock-Based Awards as described in Section 13 and Cash Awards as described in
Section 14. All Grants shall be subject to such terms and conditions as the
Committee deems appropriate and as are specified in writing by the Committee to
the Participant in the Grant Letter.
(b)    All Grants shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Grant, that all decisions
and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under such Grant. Grants under a particular Section of the Plan need
not be uniform as among the Participants.
(c)    The Committee may make Grants that are contingent on, and subject to,
shareholder approval of the Plan or an amendment to the Plan.
5.
Shares Subject to the Plan

(a)    Shares Authorized. The total aggregate number of shares of Stock that may
be issued under the Plan is 21,750,000 shares, subject to adjustment as
described below. The shares may be authorized but unissued shares of Stock or
reacquired shares of Stock for purposes of the Plan. Shares of Stock will be
issued under this Plan with respect to Dividend Equivalents that are credited
after the effective date of this Plan on Stock Units or Performance Units
granted under the 2004 Plan before January 24, 2013.
(b)    Share Counting. The number of shares of Stock reserved for Grants under
this Plan shall be reduced on a one-for-one basis for each share of Stock
subject to an Option or Stock Appreciation Right and shall be reduced by a fixed
ratio of 4.67 shares of Stock for each share of Stock subject to a Stock Unit,
Performance Unit, Stock Award, Dividend Equivalent or Other Stock-Based Award
granted under the Plan. For administrative purposes, when the Committee makes a
Grant payable in Stock, the Committee shall reserve, and count against the share
limit, shares equal to the maximum number of shares that may be issued under the
Grant. If and to the extent Options or Stock Appreciation Rights granted under
the Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered
without having been exercised, and if and to the extent that any Stock Awards,
Stock Units, Performance Units or Other Stock-Based Awards are forfeited or
terminated, or otherwise are not paid in full, the shares reserved for such
Grants shall again be available for purposes of the Plan. Shares of Stock
surrendered in payment of the Option Price of an Option, and shares withheld or
surrendered for payment of taxes, shall not be available for re-issuance under
the Plan. If Stock Appreciation Rights are exercised, the full number of shares
subject to the Stock Appreciation Rights shall be considered issued under the
Plan, without regard to the number of shares issued upon settlement of the Stock
Appreciation Rights and without regard to any cash settlement of the Stock
Appreciation Rights. To the extent that other Grants are designated in the Grant
Letter to be paid in cash, and not in shares of Stock, such Grants shall not
count against the share limits in subsection (a). The preceding sentences of
this Section shall apply only for purposes of determining the aggregate number
of shares of Stock that may be issued under the Plan, but shall not apply for
purposes of determining the maximum number of shares of Stock with respect to
which Grants may be granted to any Participant under the Plan. For the avoidance
of doubt, if shares of Stock are repurchased by the Company on the open market
with the proceeds of the exercise price of Options, such shares may not again be
made available for issuance under the Plan.
(c)    Individual Limits. All Grants under the Plan, other than Cash Awards and
Dividend Equivalents, shall be expressed in shares of Stock. The individual
share limits of this subsection (c) shall apply without regard to whether the
Grants are to be paid in Stock or cash. All cash payments (other than with
respect to Cash Awards and Dividend Equivalents) shall equal the Fair Market
Value of the shares of Stock to which the cash payment relates. The maximum
aggregate number of shares of Stock with respect to which all Grants may be made
under the Plan to any individual Employee during any calendar year shall be
2,250,000 shares, subject to adjustment as described below. The maximum
aggregate number of shares of Stock with respect to which Options and Stock
Appreciation Rights may be granted under the Plan to any individual Employee
during any calendar year shall be 1,500,000 shares, subject to adjustment as
described below. The maximum aggregate number of shares of Stock with respect to
which Stock Units, Performance Units, Stock Awards and Other Stock-Based Awards
may be made under the Plan to any individual Employee during any calendar year
shall be 1,500,000 shares, subject to adjustment as described below. An Employee
may not accrue Dividend Equivalents during any calendar year in excess of
$1,000,000. The maximum amount that may be paid to an Employee under a Cash
Award for each 12 months in a performance period shall be $5,000,000.
(d)    Adjustments. If there is any change in the number or kind of shares of
Stock outstanding (i) by reason of a stock dividend, spinoff, recapitalization,
stock split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Stock is substantially
reduced as result of a spinoff or the Company’s payment of any extraordinary
dividend or distribution, the maximum number of shares of Stock available for
issuance under the Plan, the maximum number of shares of Stock for which any
individual may receive Grants in any year, the kind and number of shares covered
by outstanding Grants, the kind and number of shares to be issued or issuable
under the Plan, and the price per share or the applicable market value of such
Grants shall be required to be equitably adjusted by the Committee to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Stock to preclude, to the extent practicable, the enlargement
or dilution of rights and benefits under the Plan and such outstanding Grants;
provided, however, than any fractional shares resulting from such adjustment
shall be eliminated. Any adjustments to outstanding Grants shall be consistent
with Sections 409A and 162(m) of the Code, to the extent applicable. The
adjustments of Grants under this Section 5(d) shall include adjustment of
shares, Option Price, Base Amount, performance goals or other terms and
conditions, as the Committee deems appropriate. Any adjustments determined by
the Committee shall be final, binding and conclusive.
(e)    Acquisitions. In connection with the acquisition of any business by the
Company or its affiliates, any outstanding equity grants with respect to stock
of the acquired company may be assumed or replaced by Grants under the Plan upon
such terms and conditions as the Committee deems appropriate, which may include
terms, including Option Price and Base Amount, different from those described
herein. Such substitute Grants shall not reduce the Plan’s share reserve as
described above in Section 5(a), consistent with applicable stock exchange
requirements, and shall not be limited by the individual limits in Section 5(c).
6.
Eligibility for Participation

(a)    Eligible Persons. All Employees, including Employees who are officers or
members of the Board, and all Non-Employee Directors shall be eligible to
participate in the Plan.
(b)    Selection of Participants. The Committee shall select the Employees and
Non-Employee Directors to receive Grants and shall determine the terms of each
Grant.
7.
Options

(a)    General Requirements. The Committee may grant Options to an Employee or
Non-Employee Director upon such terms and conditions as the Committee deems
appropriate under this Section 7. Dividend Equivalents may not be granted with
respect to Options.
(b)    Number of Shares. The Committee shall determine the number of shares of
Stock that will be subject to each Grant of Options to Employees and
Non-Employee Directors.
(c)    Type of Option, Price and Term.
(i)    The Committee may grant Options that are nonqualified stock options and
are not considered incentive stock options under Section 422 of the Code.
(ii)    The Option Price of Stock subject to an Option shall be determined by
the Committee and shall be equal to or greater than the Fair Market Value of a
share of Stock on the Date of Grant.
(iii)    The Committee shall determine the term of each Option. The term of an
Option shall not exceed ten years from the Date of Grant.
(iv)    Notwithstanding any provision in the Plan or Grant Letter to the
contrary, unless the Committee determines otherwise, if a vested Option would
terminate at a time when trading in Stock is prohibited by law or by the
Company’s insider trading policy, the vested Option may be exercised until the
thirtieth (30th) day after expiration of such prohibition (but not beyond the
end of the term of the Option).
(d)    Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions as may be determined by the Committee and
specified in the Grant Letter. The Committee may accelerate the exercisability
of any or all outstanding Options at any time for any reason.
(e)    Termination of Employment or Service. Except as provided in the Grant
Letter, an Option may only be exercised while the Participant is employed by the
Company, or providing service as a Non-Employee Director. The Committee shall
determine in the Grant Letter under what circumstances and during what time
periods a Participant may exercise an Option after termination of employment or
service.
(f)    Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Option Price for the Option in any of the
following methods, as permitted by the Committee with respect to the Option: (i)
in cash, (ii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, (iii) by “net exercise,”
which is the surrender of shares for which the Option is exercisable to the
Company in exchange for a distribution of shares of Company Stock equal to the
amount by which the then Fair Market Value of the shares subject to the
exercised Option exceeds the applicable Option Price, or (iv) by such other
method as the Committee may approve. Payment for the shares pursuant to the
Option, and any required withholding taxes, must be received by the time
specified by the Committee depending on the type of payment being made, but in
all cases prior to the issuance of the Stock.
8.
Stock Units

(a)    General Requirements. The Committee may grant Stock Units to an Employee
or Non-Employee Director, upon such terms and conditions as the Committee deems
appropriate under this Section 8. Each Stock Unit shall represent the right of
the Participant to receive a share of Stock or an amount based on the value of a
share of Stock. All Stock Units shall be credited to accounts on the Company’s
records for purposes of the Plan.
(b)    Vesting of Stock Units. The Committee shall establish the vesting
conditions for Stock Units. If neither the grant nor the vesting of Stock Units
is subject to performance conditions, the Stock Units shall vest over a period
of not less than three (3) years and if the grant or vesting of Stock Units is
subject to performance conditions, the Stock Units shall vest over a period of
not less than one (1) year; provided that the Grant Letter may provide that (i)
Stock Units may vest on an accelerated basis in the event of a Participant’s
death, disability, retirement or involuntary termination without cause, or in
the event of a Change of Control, and (ii) up to five percent (5%) of the shares
of Stock initially authorized for issuance under the Plan may be granted as
Stock Units, Performance Units, Stock Awards and Other Stock-Based Awards free
of the limitations on vesting set forth herein and in Sections 9(b) and 10(b)
below.
(c)    Terms of Stock Units. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units. The
Committee may grant Stock Units that are payable on terms and conditions
determined by the Committee. Stock Units may be paid at the end of a specified
period, or payment may be deferred to a date authorized by the Committee
consistent with Section 409A of the Code. The Committee may grant Dividend
Equivalents with respect to Stock Units, subject to Section 12 below.
(d)    Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Stock, or in a combination of the two, as determined
by the Committee in the Grant Letter. The Grant Letter shall specify the maximum
number of shares that can be issued under the Stock Units.
(e)    Requirement of Employment or Service. The Committee shall determine in
the Grant Letter under what circumstances a Participant may retain Stock Units
after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.
9.
Performance Units

(a)    General Requirements. The Committee may grant Performance Units to an
Employee or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 9. Each Performance Unit shall
represent the right of the Participant to receive a share of Stock or an amount
based on the value of a share of Stock, if specified performance goals and other
conditions are met. All Performance Units shall be credited to accounts on the
Company’s records for purposes of the Plan.
(b)    Vesting of Performance Units. The Committee shall establish the vesting
conditions for Performance Units. Performance Units shall vest over a period of
not less than one (1) year; provided that the Grant Letter may provide that (i)
Performance Units may vest on an accelerated basis in the event of a
Participant’s death, disability, retirement or involuntary termination without
cause, or in the event of a Change of Control, and (ii) up to five percent (5%)
of the shares of Stock initially authorized for issuance under the Plan may be
granted as Stock Units, Performance Units, Stock Awards and Other Stock-Based
Awards free of the limitations on vesting set forth herein and in Sections 8(b)
and 10(b).
(c)    Terms of Performance Units. The Committee shall determine the number of
Performance Units to be granted and the requirements applicable to such
Performance Units, including the performance goals and other conditions for
payment of Performance Units. Performance Units may be paid at the end of a
specified performance or other period, or payment may be deferred to a date
authorized by the Committee, consistent with Section 409A of the Code. The
Committee may grant Dividend Equivalents with respect to Performance Units
subject to Section 12 below.
(d)    Payment With Respect to Performance Units. Payment with respect to
Performance Units shall be made in cash, in Stock, or in a combination of the
two, as determined by the Committee in the Grant Letter. The Committee shall
establish a Target Amount for Performance Units in the Grant Letter. Unless the
Committee determines otherwise, payment of Performance Units in excess of the
Target Amount shall be made in cash.
(e)    Requirement of Employment or Service. The Committee shall determine in
the Grant Letter under what circumstances a Participant may retain Performance
Units after termination of the Participant’s employment or service, and the
circumstances under which Performance Units may be forfeited.
10.
Stock Awards

(a)    General Requirements. The Committee may issue shares of Stock to an
Employee or Non-Employee Director under a Stock Award, upon such terms and
conditions as the Committee deems appropriate under this Section 10. Shares of
Stock issued pursuant to Stock Awards may be issued for cash consideration or
for no cash consideration, and subject to restrictions or no restrictions, as
determined by the Committee. The Committee may establish conditions under which
restrictions on Stock Awards shall lapse over a period of time or according to
such other criteria as the Committee deems appropriate, including restrictions
based upon the achievement of specific performance goals.
(b)    Vesting of Stock Awards. The Committee shall establish the vesting
conditions for Stock Awards. If neither the grant nor the vesting of Stock
Awards is subject to performance conditions, the Stock Awards shall vest over a
period of not less than three (3) years and if the grant or vesting of Stock
Awards is subject to performance conditions, the Stock Awards shall vest over a
period of not less than one (1) year; provided that the Grant Letter may provide
that (x) Stock Awards may vest on an accelerated basis in the event of a
Participant’s death, disability, retirement or involuntary termination without
cause, or in the event of a Change of Control, and (y) up to five percent 5% of
the shares of Stock initially authorized for issuance under the Plan may be
granted as Stock Awards, Stock Units, Performance Units or Other Stock-Based
Awards free of the limitations on vesting set forth herein and in Sections 8(b)
and 9(b).
(c)    Number of Shares. The Committee shall determine the number of shares of
Stock to be issued pursuant to a Stock Award and any restrictions applicable to
such shares.
(d)    Requirement of Employment or Service. The Committee shall determine in
the Grant Letter under what circumstances a Participant may retain Stock Awards
after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.
(e)    Restrictions on Transfer. While Stock Awards are subject to restrictions,
a Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 17. Each
Certificate for a share of a Stock Award shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Participant shall be
entitled to have the legend removed when all restrictions on such shares have
lapsed. The Company may retain possession of any Certificates for Stock Awards
until all restrictions on such shares have lapsed.
(f)    Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares during the restriction period; provided that any right to
receive dividends with respect to performance-based Stock Awards shall vest only
if and to the extent that the underlying Stock Awards vest, as determined by the
Committee.
11.
Stock Appreciation Rights

(a)    General Requirements. The Committee may grant Stock Appreciation Rights
to an Employee or Non‑Employee Director separately or in tandem with any Option
(for all or a portion of the applicable Option) upon such terms and conditions
as the Committee deems appropriate under this Section 11. Dividend Equivalents
may not be granted with respect to Stock Appreciation Rights.
(b)    Number of Shares, Term and Base Amount. The Committee shall establish the
number of shares, the term and the Base Amount of the Stock Appreciation Right
at the time the Stock Appreciation Right is granted. The term of a Stock
Appreciation Right shall not exceed ten years from the Date of Grant. The Base
Amount of a Stock Appreciation Right shall not be less than the Fair Market
Value of a share of Stock on the Date of Grant of the Stock Appreciation Right.
(c)    Exercisability. Stock Appreciation Rights shall become exercisable in
accordance with such terms and conditions as may be determined by the Committee
and specified in the Grant Letter. The Committee may accelerate the
exercisability of any or all outstanding Stock Appreciation Rights at any time
for any reason. A tandem Stock Appreciation Right shall be exercisable only
during the period when the Option to which it is related is also exercisable.
(d)    Termination of Employment or Service. Except as provided in the Grant
Letter, a Stock Appreciation Right may only be exercised while the Participant
is employed by the Company, or providing service as a Non-Employee Director. The
Committee shall determine in the Grant Letter under what circumstances and
during what time periods a Participant may exercise a Stock Appreciation Right
after termination of employment or service.
(e)    Exercise of Stock Appreciation Rights. When a Participant exercises a
Stock Appreciation Right, the Participant shall receive in settlement of such
Stock Appreciation Right an amount equal to the value of the Stock appreciation
for the number of Stock Appreciation Rights exercised. The Stock appreciation is
the amount by which the Fair Market Value of the underlying shares of Stock on
the date of exercise of the Stock Appreciation Right exceeds the Base Amount of
the Stock Appreciation Right as specified in the Grant Letter. The Stock
appreciation amount shall be paid in shares of Company Stock, cash or any
combination of the two, as the Committee shall determine in the Grant Letter.
For purposes of calculating the number of shares of Stock to be received, shares
of Stock shall be valued at their Fair Market Value on the date of exercise of
the Stock Appreciation Right. Notwithstanding any provision in the Plan or Grant
Letter to the contrary, unless the Committee determines otherwise, if a vested
Stock Appreciation Right would terminate at a time when trading in Stock is
prohibited by law or by the Company’s insider trading policy, the vested Stock
Appreciation Right may be exercised until the thirtieth (30th) day after
expiration of such prohibition (but not beyond the end of the term of the Stock
Appreciation Right).
12.Dividend Equivalents.
(a)    General Requirements. When the Committee grants Stock Units or
Performance Units under the Plan, the Committee may grant Dividend Equivalents
in connection with such Grants under such terms and conditions as the Committee
deems appropriate under this Section 12; provided that Dividend Equivalents with
respect to Grants that are subject to performance conditions shall vest and be
paid only if and to the extent the underlying Grants vest and are paid, as
determined by the Committee. Dividend Equivalents may be paid to Participants
currently or may be deferred, consistent with Section 409A of the Code, as
determined by the Committee. All Dividend Equivalents that are not paid
currently shall be credited to accounts on the Company’s records for purposes of
the Plan. Dividend Equivalents may be accrued as a cash obligation, or may be
converted to Stock Units for the Participant, as determined by the Committee.
Unless otherwise specified in the Grant Letter, deferred Dividend Equivalents
will not accrue interest. The Committee may provide that Dividend Equivalents
shall be payable based on the achievement of specific performance goals.
(b)    Payment with Respect to Dividend Equivalents. Dividend Equivalents may be
payable in cash or shares of Stock or in a combination of the two, as determined
by the Committee in the Grant Letter.
13.
Other Stock-Based Awards

The Committee may grant other awards that are based on, measured by or payable
in Stock to Employees or Non-Employee Directors, on such terms and conditions as
the Committee deems appropriate under this Section 13. Vesting of Other
Stock-Based Awards shall be subject to the requirements described in Section
8(b). Other Stock-Based Awards may be granted subject to achievement of
performance goals or other conditions and may be payable in Stock or cash, or in
a combination of the two, as determined by the Committee in the Grant Letter.
14.
Cash Awards    

The Committee may grant Cash Awards, which are awards that are to be settled
solely in cash to Employees or Non-Employee Directors, on such terms and
conditions as the Committee deems appropriate. Cash Awards may be granted
subject to achievement of performance goals or other conditions as the Committee
deems appropriate.


15.
Qualified Performance-Based Compensation

(a)    Designation as Qualified Performance-Based Compensation. The Committee
may determine that Stock Units, Performance Units, Stock Awards, Dividend
Equivalents, Other Stock-Based Awards or Cash Awards granted to an Employee
shall be considered “qualified performance-based compensation” under Section
162(m) of the Code. The provisions of this Section 15 shall apply to any such
Grants that are to be considered “qualified performance-based compensation”
under Section 162(m) of the Code.
(b)    Performance Goals. When Stock Units, Performance Units, Stock Awards,
Dividend Equivalents, Other Stock-Based Awards or Cash Awards that are to be
considered “qualified performance-based compensation” are granted, the Committee
shall establish in writing (i) the objective performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, consistent with the
limits of Section 5(d)(i) above, and (iv) any other conditions that the
Committee deems appropriate and consistent with the requirements of Section
162(m) of the Code for “qualified performance-based compensation.” The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the performance goals be established in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
performance goals have been met. The Committee shall not have discretion to
increase the amount of compensation that is payable, but may reduce the amount
of compensation that is payable, pursuant to Grants identified by the Committee
as “qualified performance-based compensation.”
(c)    Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: stock price, earnings per share, net earnings, operating earnings,
margin, EBITDA (earnings before interest, taxes, depreciation and amortization),
net capital employed, return on assets, shareholder return, return on equity,
return on capital employed, growth in assets, unit volume, sales, cash flow,
market share, relative performance to a comparison group designated by the
Committee, or strategic business criteria consisting of one or more objectives
based on meeting specified revenue goals, market penetration goals, customer
growth, geographic business expansion goals, cost targets, other operational
targets, or goals relating to acquisitions or divestitures. The performance
goals may relate to the Participant’s business unit or the performance of the
Company as a whole, or any combination of the foregoing. Performance goals need
not be uniform as among Participants.
(d)    Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under Section 162(m) of the Code.
(e)    Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Grant Letter after the
performance period expires. The Committee shall determine the amount, if any, to
be paid pursuant to each Grant based on the achievement of the performance goals
and the satisfaction of all other terms of the Grant Letter.
(f)    Impact of Extraordinary Items or Changes in Accounting. To the extent
applicable, subject to the following sentence and unless the Committee
determines otherwise, the determination of the achievement of performance goals
shall be based on the relevant financial measure, computed in accordance with
U.S. generally accepted accounting principles (“GAAP”), and in a manner
consistent with the methods used in the Company’s audited financial statements.
To the extent permitted by Section 162(m) of the Code, in setting the
performance goals for “qualified performance-based compensation” within the
period prescribed in subsection (d), the Committee may provide for adjustment as
it deems appropriate, including for one or more of the following items: asset
write-downs; litigation or claim judgments or settlements; changes in accounting
principles; changes in tax law or other laws affecting reported results; changes
in commodity prices; severance, contract termination, and other costs related to
exiting, modifying or reducing any business activities; costs of, and gains and
losses from, the acquisition, disposition, or abandonment of businesses or
assets; gains and losses from the early extinguishment of debt; gains and losses
in connection with the termination or withdrawal from a pension plan; stock
compensation costs and other non-cash expenses; any extraordinary non-recurring
items as described in applicable Accounting Principles Board opinions or in
management’s discussion and analysis of financial condition and results of
operation appearing in the Company’s annual report to stockholders for the
applicable year; and any other specified non-operating items as determined by
the Committee in setting performance goals.
(g)    Death, Disability or Other Circumstances. The Committee may provide in
the Grant Letter that Grants identified as “qualified performance-based
compensation” shall be payable, in whole or in part, in the event of the
Participant’s death or disability, a Change of Control or under other
circumstances consistent with the Treasury regulations and rulings under Section
162(m) of the Code.
16.
Withholding of Taxes

(a)    Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.
(b)    Withholding of Shares. The Committee may determine that the Company’s tax
withholding obligation with respect to Grants paid in Stock shall be satisfied
by having shares of Stock withheld, at the time such Grants become taxable, up
to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state and local tax liabilities, or the Committee
may allow Participants to elect to have such share withholding applied to
particular Grants.
17.
Transferability of Grants

Only the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.
18.
Consequences of a Change of Control

(a)    Assumption of Grants. Upon a Change of Control where the Company is not
the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Grant Letter provides otherwise, or the Committee
determines otherwise, all outstanding Grants that are not exercised or paid at
the time of the Change of Control shall be assumed by, or replaced with Grants
that have comparable terms by, the surviving corporation (or a parent or
subsidiary of the surviving corporation).
(b)    Other Alternatives. Notwithstanding the foregoing, in the event of a
Change of Control, the Committee may take any of the following actions with
respect to any or all outstanding Grants, without the consent of any
Participant: (i) the Committee may determine that outstanding Options and Stock
Appreciation Rights shall automatically accelerate and become fully exercisable,
and the restrictions and conditions on outstanding Stock Awards shall
immediately lapse; (ii) the Committee may determine that Participants shall
receive a payment in settlement of outstanding Stock Units, Performance Units,
Dividend Equivalents, Other Stock-Based Awards or Cash Awards, in such amount
and form as may be determined by the Committee; (iii) the Committee may require
that Participants surrender their outstanding Options and Stock Appreciation
Rights in exchange for a payment by the Company, in cash or Stock as determined
by the Committee, in an amount equal to the amount, if any, by which the then
Fair Market Value of the shares of Stock subject to the Participant’s
unexercised Options and Stock Appreciation Rights exceeds the Option Price or
Base Amount, and (iv) after giving Participants an opportunity to exercise all
of their outstanding Options and Stock Appreciation Rights, the Committee may
terminate any or all unexercised Options and Stock Appreciation Rights at such
time as the Committee deems appropriate. Such surrender, termination or payment
shall take place as of the date of the Change of Control or such other date as
the Committee may specify. Without limiting the foregoing, if the per share Fair
Market Value of the Stock does not exceed the per share Option Price or Base
Amount, as applicable, the Company shall not be required to make any payment to
the Participant upon surrender of the Option or Stock Appreciation Right.
(c)    Other Transactions. The Committee may provide in a Grant Letter that a
sale or other transaction involving a Subsidiary or other business unit of the
Company shall be considered a Change of Control for purposes of a Grant, or the
Committee may establish other provisions that shall be applicable in the event
of a specified transaction.
19.
Requirements for Issuance of Shares

No Stock shall be issued in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance of such Stock have been
complied with to the satisfaction of the Committee. The Committee shall have the
right to condition any Grant made to any Participant hereunder on such
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of such shares of Stock as the Committee shall deem
necessary or advisable, and Certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Stock issued under the Plan will be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon. No
Participant shall have any right as a shareholder with respect to Stock covered
by a Grant until shares have been issued to the Participant.
20.
Amendment and Termination of the Plan

(a)    Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the shareholders of UGI if such approval is required in order to comply with the
Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Letter, or except as provided in
Section 21(d) below.
(b)    No Repricing. Except in connection with a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Grants may not be amended to reduce the Option Price of
outstanding Options or the Base Amount of outstanding Stock Appreciation Rights
or cancel outstanding Options or Stock Appreciation Rights in exchange for cash,
other awards or Options or Stock Appreciation Rights with an Option Price or
Base Amount, as applicable, that is less than the Option Price or Base Amount,
as applicable, of the original Options or Stock Appreciation Rights without
shareholder approval.
(c)    Shareholder Approval for “Qualified Performance-Based Compensation.” If
Stock Units, Performance Units, Stock Awards, Dividend Equivalents, Other
Stock-Based Awards or Cash Awards are granted as “qualified performance-based
compensation” under Section 15 above, the Plan must be reapproved by the UGI
shareholders no later than the first shareholders meeting that occurs in the
fifth year following the year in which the shareholders previously approved the
provisions of Section 15, if additional Grants are to be made under Section 15
and if required by Section 162(m) of the Code or the regulations thereunder.
(d)    Termination of Plan. The Plan shall terminate on January 23, 2023, unless
the Plan is terminated earlier by the Board or is extended by the Board with the
approval of the shareholders. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant, nor
shall it adversely affect outstanding Grants.
21.
Miscellaneous

(a)    Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee.
(b)    Reduction of Responsibilities. The Committee shall have discretion to
adjust an Employee’s outstanding Grants if the Employee’s authority, duties or
responsibilities are significantly reduced.
(c)    Company Policies. All Grants made under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time.
(d)    Compliance with Law. The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Stock under Grants
shall be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to Section
16 of the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act. In addition, it is the intent of the
Company that Grants made under Section 15 of the Plan comply with the applicable
provisions of Section 162(m) of the Code. To the extent that any legal
requirement of Section 16 of the Exchange Act or Section 162(m) of the Code as
set forth in the Plan ceases to be required under Section 16 of the Exchange Act
or Section 162(m) of the Code, that Plan provision shall cease to apply. The
Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Committee may also adopt rules regarding the withholding of taxes on payments to
Participants. The Committee may, in its sole discretion, agree to limit its
authority under this Section.
(e)    Section 409A. The Plan is intended to comply with the requirements of
Section 409A of the Code, to the extent applicable. All Grants shall be
construed and administered such that the Grant either (i) qualifies for an
exemption from the requirements of Section 409A of the Code or (ii) satisfies
the requirements of Section 409A of the Code. If a Grant is subject to Section
409A of the Code, (i) distributions shall only be made in a manner and upon an
event permitted under Section 409A of the Code, (ii) payments to be made upon a
termination of employment shall only be made upon a “separation from service”
under Section 409A of the Code, (iii) payments to be made upon a Change of
Control shall only be made upon a “change of control event” under Section 409A
of the Code, (iv) unless the Grant specifies otherwise, each payment shall be
treated as a separate payment for purposes of Section 409A of the Code, and (v)
in no event shall a Participant, directly or indirectly, designate the calendar
year in which a distribution is made except in accordance with Section 409A of
the Code. Any Grant granted under the Plan that is subject to Section 409A of
the Code and that is to be distributed to a key employee (as defined below) upon
separation from service shall be administered so that any distribution with
respect to such Grant shall be postponed for six months following the date of
the Participant’s separation from service, if required by Section 409A of the
Code. If a distribution is delayed pursuant to Section 409A of the Code, the
distribution shall be paid within 30 days after the end of the six-month period.
If the Participant dies during such six-month period, any postponed amounts
shall be paid within 90 days of the Participant’s death. The determination of
key employees, including the number and identity of persons considered key
employees and the identification date, shall be made by the Committee or its
delegate each year in accordance with Section 416(i) of the Code and the
“specified employee” requirements of Section 409A of the Code.
(f)    Enforceability. The Plan shall be binding upon and enforceable against
the Company and its successors and assigns.
(g)    Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of any Grants
under this Plan. Nothing contained in the Plan and no action taken pursuant
hereto shall create or be construed to create a fiduciary relationship between
the Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.
(h)    Rights of Participants. Nothing in this Plan shall entitle any Employee,
Non-Employee Director or other person to any claim or right to receive a Grant
under this Plan. Neither this Plan nor any action taken hereunder shall be
construed as giving any individual any rights to be retained by or in the
employment or service of the Company.
(i)    No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
(j)    Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
(k)    Governing Law. The validity, construction, interpretation and effect of
the Plan and Grant Letters issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflict of laws provisions thereof.

Exhibit A


UGI CORPORATION
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
EFFECTIVE AS OF SEPTEMBER 5, 2014


For purposes of the Plan, the term “Change of Control,” and other defined terms
used in the definition of “Change of Control,” shall have the following
meanings:
1.    “Change of Control” shall mean:
(i)    Any Person (except UGI, any UGI Subsidiary, any employee benefit plan of
UGI or of any UGI Subsidiary, or any Person or entity organized, appointed or
established by UGI for or pursuant to the terms of any such employee benefit
plan), together with all Affiliates and Associates of such Person, becomes the
Beneficial Owner in the aggregate of 20% or more of either (i) the then
outstanding shares of common stock of UGI (the “Outstanding UGI Common Stock”)
or (ii) the combined voting power of the then outstanding voting securities of
UGI entitled to vote generally in the election of directors (the “UGI Voting
Securities”); or
(ii)    Individuals who, as of the beginning of any 24-month period, constitute
the UGI Board of Directors (the “Incumbent UGI Board”) cease for any reason to
constitute at least a majority of the Incumbent UGI Board, provided that any
individual becoming a director of UGI subsequent to the beginning of such period
whose election or nomination for election by the UGI shareholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
UGI Board shall be considered as though such individual were a member of the
Incumbent UGI Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of UGI (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);
or
(iii)    Consummation by UGI of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding UGI Common Stock and UGI Voting Securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding UGI Common Stock and UGI Voting Securities, as the case may be; or
(iv)    Consummation of (a) a complete liquidation or dissolution of UGI or (b)
a sale or other disposition of all or substantially all of the assets of UGI
other than to a corporation with respect to which, following such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding UGI Common Stock and UGI Voting Securities immediately prior to such
sale or disposition in substantially the same proportion as their ownership of
the Outstanding UGI Common Stock and UGI Voting Securities, as the case may be,
immediately prior to such sale or disposition.
2.    “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.
3.    A Person shall be deemed the “Beneficial Owner” of any securities: (i)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any securities;
provided, however, that nothing in this Section 3 shall cause a Person engaged
in business as an underwriter of securities to be the “Beneficial Owner” of any
securities acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of forty (40) days after the date
of such acquisition.
4.    “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.
5.    “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI, as applicable, directly or indirectly, owns at least fifty
percent (50%) of the profits or capital interests.


 
i
 


